AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement is made on this 31st day
of December, 2008, between Coeur d’Alene Mines Corporation (“Company”), and
Mitchell J. Krebs (“Employee”) is made effective on 31st day of December, 2008.

WITNESSETH:

        In consideration of the mutual promises and covenants herein contained
to be kept and performed by the parties hereto, the parties agree as follows:

1.     Employment. The Company agrees to, and hereby does, employ Employee as
Senior Vice President, Chief Financial Officer and Treasurer, and Employee
accepts such employment, on the terms and conditions of this Agreement.

2.     Term Of Employment. The initial term of this Agreement was from July 1,
2005 through June 30, 2007, which was further extended through July 31, 2009 by
amendment. The term, as amended, may be sooner terminated as herein provided. It
is understood, however, that termination can occur in accordance with the
provisions of paragraph 7 below, notwithstanding anything to the contrary in
this paragraph 2.

3.     Compensation. The Company shall pay to Employee during the duration of
the term of this Agreement as follows:

        (a)        A base salary of $262,449 annually, payable in equal monthly
installments, which may be reviewed annually during any Agreement year, but
which may not be decreased, and any higher salary to become the base salary for
the purposes of this provision, it being understood, however, that failure to
increase the salary shall not be grounds for termination of this Agreement;

        (b)        Such other compensation and benefits that may be made
available by the Company in the discretion of the Board of Directors, consisting
of bonuses, short-term and long-term incentive plans, pension plan, retirement
plan, profit sharing plan, stock purchase plan and any other kind or type of
incentive programs approved by the Board. It is understood that Employee shall
be a participant in all compensation and benefit programs, both pension and
welfare benefit plans, which exist for the executive staff of the Company;

--------------------------------------------------------------------------------

        (c)        Employee shall be entitled to earn a bonus during each
calendar year of this Agreement payable in cash equal to no less than 45% of
Employee’s then current annual salary, which, at the date of this Agreement, is
the potential sum of $118,102 and a maximum of $236,204 (AIP). In addition,
Employee shall be entitled to earn a bonus under the long term plan with a
target level of 140% or a potential $367,429 (LTIP). Such bonuses are at the
discretion of the board of directors; and

        (d)        Employee will be eligible for a cash vehicle allowance to be
paid by the Company which allowance amount shall be established by the Company,
and may be amended from time-to- time.

4.     Duties. Employee, during the term of this Agreement, shall perform the
duties usually and customarily associated with the office specified in paragraph
(1) above and as assigned to Employee from time-to-time by the Chief Executive
Officer of Company. As a part of Employee’s duties it is agreed that Employee
will become familiar with and comply with Employee’s duties under the
Sarbanes-Oxley laws and under the Company’s corporate governance policies, and
Employee will promptly execute the necessary public filings and certify the
contents of such documents on the date of their filing.

        Employee shall devote Employee’s best efforts and substantially all of
Employee’s time during business hours to advance the interests of the Company.
Employee shall not engage in business activity in competition with the Company.

5.     Vacation. Employee shall be entitled to four (4) weeks of vacation during
each contract year of this Agreement, during which the compensation provided in
this Agreement shall be paid in full.

6.     Disability. In the event Employee becomes disabled (inability or
incapacity due to physical or mental illness or injury to perform Employee’s
duties) during the term of this Agreement, which renders Employee unable to
perform Employee’s duties, Employee shall be entitled to participate in the
Company’s disability payment plan in effect at the time of the disability.

7.     Termination Of Employment. This Agreement shall be terminated as follows:

2

--------------------------------------------------------------------------------

        (a)        In accordance with paragraph 2 above upon the expiration of
the term of this Agreement or any extension thereof;

        (b)        Upon the death of Employee;

        (c)        By mutual agreement of the parties;

        (d)        Upon disability of Employee, when such disability renders
Employee unable to perform Employee’s duties for more than 90 continuous days;

        (e)        By the Company without giving any reason for termination, but
with the understanding that the compensation provided herein, except provision
of 401K, Defined Contribution Plan, life insurance, accidental death and
dismemberment, vehicle allowance and disability insurance, but including the
target annual incentive bonus and the long term incentive bonus if Employee is
so entitled (it being understood, however, as to the incentive plans the Plan
documents control the Employee’s rights), shall be paid or provided in full to
Employee in accordance with this Agreement in a lump sum amount within 60 days
of termination of Employee’s employment the aggregate amount for the period of
the remaining duration of this Agreement. It is agreed that Company may set-off
against the compensation due to Employee under this subparagraph any items of
like compensation which Employee receives from other employment after the date
of termination;

        (f)        By the Company for cause, which means that Employee has
failed to perform Employee’s duties after having received from the Company
written documentation that Employee’s duties are not being performed, which
written documentation shall specify how performance is deficient, and Employee
then fails to resume satisfactory performance promptly after receipt of such
documentation and failure of performance is not satisfactorily rectified. For
cause also means a serious and substantial failure to perform Employee’s duties,
which failure is so obvious and so harmful to Company that written documentation
and an opportunity to rectify conduct need not be afforded by Company to
Employee. For cause also means conviction of a felony, or engagement in illegal
conduct which may not constitute a felony but which is injurious to the Company,
in either such case Company need not allow Employee to rectify nonperformance.
Failure to perform duties includes, but is not limited to, misfeasance or
nonfeasance of duty which was intended to, or does, injure the Company’s
reputation or its business or relationships, including normal working
relationships between employees; willful and continued failure of Employee to
substantially perform his duties under this Agreement (except by reason of
physical or mental disability, which is dealt with in paragraph 7(d) above);
dishonesty in the performance of Employee’s duties and material breach by
Employee of the covenants contained in paragraph 4 above;

3

--------------------------------------------------------------------------------

        (g)        Upon change in control of Company, as “change in control” is
defined in the so-called change in control agreement between Company and
Employee, a copy of which is attached hereto as Attachment A, and which will be
executed by the parties hereto when this Agreement is executed by them. In the
event of termination for this reason, Employee’s and Company’s rights with
respect to compensation and all other matters related to employment shall be as
specified in the change in control agreement, and not this Agreement;

        (h)        Upon the insolvency or dissolution of the Company or the
cessation of business or operations; and

        (i)        By Employee for Good Reason. For the purposes of this
Agreement “Good Reason” is defined to mean (i) a material reduction in
Employee’s responsibilities, authorities or duties compared to those in
existence on the effective date of this Agreement which is evidence of the
duties contemplated by paragraph 4; or (ii) material failure of the Company to
pay to Employee any amount otherwise vested and due under this Agreement or
under any plan or policy of the Company, which failure in either (i) or (ii) is
not cured within five days from receipt by the Company of written notice from
Employee which specifies the details of the failure.

        In the event of termination of this Agreement for any of the reasons
specified above other than item (e) (termination by the Company without giving
any reason), Employee shall be entitled to be paid his base salary prorated for
the calendar year to the date of termination. All other benefits, if any,
following such termination shall be paid in accordance with the plans, policies
and practices of the Company which are in effect on the date of termination. As
to termination in accordance with item (e) above, Employee shall be paid in
accordance with the applicable subparagraph.

8.     Confidentiality. Employee agrees to keep information acquired in
connection with Employee’s employment confidential, in accordance with the
confidentiality agreement which is attached to this Agreement, marked Attachment
B, to be executed by Employee when this Agreement is executed. With respect to
confidentiality, Attachment B controls the rights, duties and obligations of the
parties, rather than this paragraph 8.

4

--------------------------------------------------------------------------------

9.     Specific Performance. Employee understands that the obligations
undertaken by Employee as set forth in this Agreement are unique, and that
Company will likely have no adequate remedy at law in the event such obligations
are breached. Employee therefore confirms that Company has the right to seek
specific performance if Company feels such remedy is essential to protect the
rights of Company. Accordingly, in addition to any other remedies which Company
might have in law or equity, it shall have the right to have all obligations
specifically performed, and to obtain injunctive relief, preliminary or
otherwise, to secure performance. Employee agrees that the arbitration provision
below will not be used to assert dismissal of an action in court for injunctive
relief, and agrees that the availability of arbitration is not intended by the
parties to prevent Company from seeking specific performance and injunctive
relief.

10.     Arbitration. The Company and Employee will attempt to resolve any
disputes under this Agreement by negotiation. If any matter is not thereby
resolved, within 30 days after written notice by either party to the other, any
dispute or disagreement arising out of or relating to this Agreement, or the
breach of it, will be subject to exclusive, final and binding arbitration before
one arbitrator to be conducted in Coeur d’Alene, Idaho in accordance with the
Uniform Arbitration Act of the State of Idaho and the applicable laws of the
State of Idaho governing arbitration of disputes. The parties to this Agreement
specifically acknowledge that any such dispute under this Agreement, even though
this Agreement is between an employer and an employee, is subject to said Act.
Each party hereby submits to the exclusive jurisdiction of the state courts in
Kootenai County, Idaho if it is necessary to proceed in court to enforce this
paragraph 10.

11.     Other Items. The parties also agree:

        (a)        This Agreement shall not be amended or modified in any way
unless the amendment or modification is in writing, signed by the parties. There
shall be no oral modification of this Agreement.

5

--------------------------------------------------------------------------------

        (b)        No provision of this Agreement shall be waived by conduct of
the parties or in any other way.

        (c)        This Agreement and its validity, interpretation, construction
and performance shall be governed by the laws of the State of Idaho.

        (d)        Employee acknowledges that he received upon execution of this
Agreement a copy of the Company’s Insider Trading Policy, Attachment C.

12.     Section 409A Compliance. All payments pursuant to this Agreement shall
be subject to the provisions of this Section 12. This Agreement is intended to
be interpreted and operated to the fullest extent possible so that the payments
and benefits under this Agreement either shall be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”) or shall comply with the requirements of Section 409A; provided, however,
that notwithstanding anything to the contrary in this Agreement in no event
shall the Company be liable to the Employee for or with respect to any taxes,
penalties or interest which may be imposed upon the Employee pursuant to Section
409A. For purposes of this Agreement, the date on which a “separation from
service” pursuant to Section 409A (“Separation from Service”) occurs shall be
treated as the termination of employment date for purposes of determining the
timing of payments under this Agreement to the extent necessary to have such
payments and benefits under this Agreement be exempt from the requirements of
Section 409A or comply with the requirements of Section 409A. For purposes of
determining whether a Separation from Service has occurred for purposes of
Section 409A, a Separation from Service is deemed to include a reasonably
anticipated permanent reduction in the level of services performed by the
Employee to less than fifty percent (50%) of the average level of services
performed by the Employee during the immediately preceding 12-month period (or
period of service if less than 12 months).

6

--------------------------------------------------------------------------------

        (a)        To the extent that any payment or benefit pursuant to this
Agreement constitutes a “deferral of compensation” subject to Section 409A
(after taking into account to the maximum extent possible any applicable
exemptions) (a “409A Payment”) treated as payable upon a Separation from
Service, then, if on the date of the Employee’s Separation from Service, the
Employee is a Specified Employee, then to the extent required for Employee not
to incur additional taxes pursuant to Section 409A, no such 409A Payment shall
be made to the Employee sooner than the earlier of (i) six (6) months after the
Employee’s Separation from Service; or (ii) the date of Employee’s death. Should
this Section 12 otherwise result in the delay of in-kind benefits, any such
benefit shall be made available to the Employee by the Company during such delay
period at Employee’s expense. Should this Section 12 result in payments or
benefits to Employee at a later time than otherwise would have been made under
this Agreement, on the first day any such payments or benefits may be made
without incurring additional tax pursuant to Section 409A (the “409A Payment
Date”), the Company shall make such payments and provide such benefits as
provided for in this Agreement, provided that any amounts that would have been
payable earlier but for the application of this Section 12, as well as
reimbursement of the amount Employee paid for benefits pursuant to the preceding
sentence, shall be paid in lump-sum on the 409A Payment Date along with accrued
interest at the Prime Rate quoted by JP Morgan Chase on the date that payments
or benefits, as applicable, to Employee should have been made under this
Agreement. For purposes of this Section 12, the term “Specified Employee” shall
have the meaning set forth in Section 409A.

        (b)        For purposes of complying with Section 409A and without
extending the payment timing otherwise provided in this Agreement, taxable
reimbursements under this Agreement, subject to the following sentence and to
the extent required to comply with Section 409A, will be made no later than the
end of the calendar year following the calendar year in which the expense was
incurred. To the extent required to comply with Section 409A, any taxable
reimbursements and any in-kind benefits under this Agreement will be subject to
the following: (a) payment of such reimbursements or in-kind benefits during one
calendar year will not affect the amount of such reimbursement or in-kind
benefits provided during any other calendar year (other than for medical
reimbursement arrangements as excepted under Treasury Regulations
§1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a limit on
the amount of expenses that may be reimbursed under such arrangement over some
or all of the period the arrangement remains in effect); (b) such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another form of compensation to the Employee; and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten years plus the lifetime of the Employee. Any
taxable reimbursements or in-kind benefits shall be treated as not subject to
Section 409A to the maximum extent provided by Section 409A.

7

--------------------------------------------------------------------------------

        (c)        No 409A Payment payable under this Agreement shall be subject
to acceleration or to any change in the specified time or method of payment,
except as otherwise provided under this Agreement and consistent with Section
409A. If under this Agreement, a 409A Payment is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

        (d)        If the Company or Employee determines that any provision of
this Agreement is or might be inconsistent with the requirements of Section
409A, the parties shall attempt in good faith to agree on such amendments to
this Agreement as may be necessary or appropriate to avoid subjecting Employee
to the imposition of any additional tax under Section 409A without changing the
basic economic terms of this Agreement. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from Employee or any other
individual to the Company. This Section 12 is not intended to impose any
restrictions on payments or benefits to Employee other than those otherwise set
forth in this Agreement or required for Employee not to incur additional tax
under Section 409A and shall be interpreted and operated accordingly. The
Company to the extent reasonably requested by Employee shall modify this
Agreement to effectuate the intention set forth in the preceding sentence.

        IN WITNESS WHEREOF, the parties have executed this amended and restated
Agreement as of the day and year first written above.

Coeur d’Alene Mines Corporation

By  /s/ Dennis E. Wheeler
        Dennis E. Wheeler, President & CEO

/s/ Mitchell J. Krebs
        Employee - Mitchell J. Krebs

8

--------------------------------------------------------------------------------


EXHIBIT A


AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT

        THIS AMENDED AND RESTATED OF THE CHANGE IN CONTROL AGREEMENT dated as of
this 31st day of December, 2008, is made and entered into between Coeur d’ Alene
Mines Corporation (the “Company”) and Mitchell J. Krebs (the “Executive”) and is
made in light of the following circumstances:

        A.        The Company recognizes the valuable services that the
Executive will render and desires to be assured that the Executive will continue
his active participation in the management and business of the Company; and

        B.        The Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders, and the Company recognizes the
existence and continued likely existence of possible change in control of the
Company, as defined below, causing uncertainty among management and resulting in
the possible departure or distraction of members of management to the detriment
of the Company and its shareholders; and

        C.        The Executive is willing to serve the Company, but desires
assurance that in the event of any such change in control of the Company, he
will be protected against the financial impact of an unexpected termination; and

        D.        The Company and Executive want to document that payments under
this Agreement are intended to be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or comply with
such requirements.

        NOW, THEREFORE, the Company agrees that the severance benefits described
below will be provided, subject to the terms and conditions set forth below, to
the Executive in the event the employment of the Executive with the Company or
its subsidiaries is terminated subsequent to a change in control of the Company,
as defined below, under the circumstances described below:

1.     Company’s Right to Terminate. During the Term of Agreement, as defined
below, the Executive agrees, so long as he continues to be employed as an
officer of the Company or any of its subsidiaries, to continue to perform his
regular duties as such officer of the Company in accordance with the Amended and
Restated Employment Agreement effective as of December 31, 2008 (the “Employment
Agreement”). Notwithstanding the foregoing, the Company may terminate the
employment of the Executive at any time, subject to providing the benefits
hereinafter specified in accordance with the terms hereto and subject to all
terms and conditions of the Employment Agreement.

--------------------------------------------------------------------------------

2.     Effective Date. The “Effective Date” shall be December 31, 2008.

3.     Term of Agreement. This Agreement shall have a termination date which is
identical to the Employment Agreement and shall continue from day-to-day until
terminated in accordance with the termination provisions of the Employment
Agreement, unless a change in control of the Company, as defined below, shall
have occurred prior to that date, in which event it shall continue in effect
during the two (2) year period immediately following such change in control as
provided herein.

4.     Change in Control. No benefits shall be payable hereunder unless there
shall have occurred a Change in Control of the Company, as defined below, and
the employment of the Executive by the Company shall have been thereafter
terminated in the manner described in Section 5 hereof. For purpose of this
Agreement, a Change in Control of the Company (“Change in Control”) shall mean
and be determined to have occurred in the following instances:

  (i) any organization, group or person (“Person”) (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)(the
“Exchange Act”) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the then outstanding
securities of the Company; or


  (ii) during any two-year period, a majority of the members of the Board
serving at the Effective Date of this Agreement is replaced by directors who are
not nominated and approved by the Board; or


  (iii) a majority of the members of the Board is represented by, appointed by
or affiliated with any Person whom the Board has determined is seeking to effect
a Change in Control of the Company; or


  (iv) the Company shall be combined with or acquired by another company and the
Board shall have determined, either before such event or thereafter, by
resolution, that a Change in Control will or has occurred.


5.     Termination Following Change in Control. If a Change in Control shall
have occurred, the Executive shall be entitled to the benefits provided in
Section 6 hereof upon the subsequent involuntary termination, whether actual or
constructive, as defined below, of the employment of the Executive within the
two (2) year period immediately following such Change in Control, for any reason
other than termination for cause, disability, death, normal retirement or early
retirement. For the purposes of this section:

  (a)     “Constructive Involuntary Termination” shall mean voluntary
termination of employment by the Executive as a result of a material change in
the duties, responsibilities, reporting relationship, job description,
compensation, perquisites, office or location of employment of Executive without
the written consent of the Executive. A termination by the Executive shall not
be deemed to be a “Constructive Involuntary Termination” unless the Executive
shall have provided notice to the Company of the change constituting
Constructive Involuntary Termination within 90 days of its occurrence and the
Company had a 30-day opportunity after such notice to cure such change.


2

--------------------------------------------------------------------------------

  (b)     “Cause” shall mean termination of employment on account of (i) fraud,
misrepresentation, theft or embezzlement, (ii) intentional violation of laws
involving moral turpitude or which is materially injurious to the Company, (iii)
willful and continued failure by the Executive substantially to perform his or
her duties with the Company or its subsidiaries (other than failure resulting
from the Executive’s incapacity due to physical or mental illness), after a
demand for substantial performance is delivered to the Executive by the
President or the Chairman of the Board of the Company, which demand specifically
identifies the manner in which the Executive has not substantially performed his
or her duties.


  (c)     “Disability” shall mean inability or incapacity, due to physical or
mental illness, of the Executive to perform his or her duties with the company
for a period of three continuous months.


        Any termination of the employment of the Executive by the Company shall
be communicated by a written notice of termination addressed to the Executive
and any termination of the employment of the Executive by the Executive, except
by death, shall be communicated by a written notice of termination addressed to
the President or Chairman of the Board of the Company. The notice of termination
shall specify the date of termination (“Date of Termination”) and the
characterization of the termination.

6.     Benefits Upon Termination. If the Executive’s employment by the Company
shall be terminated as provided in Section 5 hereof, other than for cause,
disability or death, the Executive shall be entitled to the benefits provided
below:

  (a)    Base Salary and Bonuses. The Company shall pay a lump sum amount within
60 days following termination of employment equal to the sum of the Executive’s
full annual base salary at the rate in effect immediately prior to the
termination of the employment of the Executive, and the Executive’s short-term
and long-term bonuses at target levels pursuant to the Company’s then current
Long-Term Incentive Plan, that would have been paid for the period of two (2)
years following actual involuntary termination or Constructive Involuntary
Termination, if such termination occurs during the period in which this
Agreement is in effect (the “Compensation Period”). Benefits paid in accordance
with this Subsection 6(a) shall not be reduced in the event the Executive is
employed elsewhere during this time period, or by reason of death or disability.


3

--------------------------------------------------------------------------------

  (b)    Medical and Dental Benefits; Long-term Disability Benefits. The Company
shall maintain in full force and effect from the Date of Termination through the
end of the Compensation Period, all medical and dental benefits and all long
term disability benefits in which the Executive was entitled to participate
immediately prior to the Date of Termination, to the same extent as if the
Executive had continued to be an employee of the Company during the Compensation
Period, provided that such continued participation is feasible under the general
terms and provisions of such plans and programs. To the extent such continued
participation is not feasible, the Company shall arrange to provide the
Executive with substantially the same benefits as those to which he or she would
have been entitled to receive under such plans and programs. All such medical
and dental benefits shall be subject to the group health plan continuation
coverage requirements as provided in Section 4980B of the Internal Revenue Code
of 1986, as amended (The “Code”). All such medical and dental benefits shall be
discontinued upon employment by the Executive with another company and the
commencement of coverage of the Executive pursuant to a long-term disability
plan of such new employer.


  (c)    Stock Options. In the event of a Change in Control, all outstanding
stock options, stock appreciation rights, restricted stock, performance plan
awards and performance shares granted by the Company to the Executive under the
Company’s Long-Term Incentive Plan shall become immediately exercisable in full
and otherwise vest 100% in accordance with the subject to the provisions under
Section 13 of such Long-Term Performance Plan.


  (d)    Retirement Benefits.


  (1)    Defined Contribution Plans. The Company shall not use the provisions of
any defined contribution plan to deny a lump sum option to the Executive unless
this occurs under uniform treatment applicable to all plan participants.


  (2)    Defined Benefit Plan. The Executive shall be entitled to continued
credit for years of service under the defined benefit plan of the Company from
the date of Termination through the Compensation Period, and any compensation
paid to the Executive pursuant to subsection 6(a) above shall be treated as
salary compensation for purposes of such plan. To the extent that such
augmentation of the defined benefit plan is not possible under such plan, the
Company shall pay the Executive a lump sum amount within 60 days following the
termination of the Executive’s employment equal to the present value of such
augmentation, or arrange to provide the Executive with substantially the same
benefit.


  (e)    Certain Executive Reimbursement. The Company shall pay the Executive an
amount necessary to reimburse the Executive for all legal fees and expenses
incurred by the Executive as a result of the Change in Control of the company
and such termination of employment, including any fees and expenses incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall be obliged only to pay amounts necessary to reimburse the
Executive for legal fees and expense incurred by the Executive with respect to
any claim or claims made by him as to which he shall substantially prevail in
litigation relating thereto against the Company.


4

--------------------------------------------------------------------------------

        The payment provided for in subsection 6(a) hereof shall be subject to
applicable payroll or other tax required to be withheld by the Company. Payments
to the Executive hereunder shall be considered severance pay in consideration of
past service and his or her continued service after the date of this Agreement.
The payment provided for in subsection 6(d)(1) hereof shall be made to the
Executive within five (5) business days after the Date of Termination. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 6 by seeking other employment or otherwise, and except as
provided in subsection 6(b) above, the amount of any payment provided for in
this Section 6 shall not be reduced by any compensation earned by the Executive
as a result of employment by another employer after the Date of Termination, or
otherwise.

7.     Limitation on Payments. If the severance payments provided for under this
Agreement, either alone or together with other payments which the Executive
would have the right to receive from the Company, would constitute a “parachute
payment,” as defined in Section 280G(a) of the Code as in effect at the time of
payment, such payment shall be reduced to the largest amount as will result in
no portion being subject to the excise tax imposed by Section 4999 of the Code
or the disallowance of a deduction by Company pursuant to Section 280G of the
Code. The determination of the amount of any reduction under this section, and
the plan and payment to which such reductions shall apply, shall, to the extent
permitted by Section 409A, be made in good faith by the Executive or otherwise
shall be made in such a manner so as to maximize the value of payments to the
Executive and such determination shall be binding on the Company.

8.     Successor; Binding Agreement

(a)     The Company will require any successor (whether direct or indirect) by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Company by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

(b)     This Agreement shall inure to the benefit of and be enforceable by the
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the Executive. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
devisee, legatee or other designee or, if there be no such designee, to the
estate of the Executive.

9.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed:

5

--------------------------------------------------------------------------------

if to the Company: Chairman and Chief Executive Officer
Coeur d’Alene Mines Corporation
505 Front Avenue
Coeur d’Alene, ID 83814


if to the Executive: Mitchell J. Krebs
2105 Bellerive Lane, Unit 106
Coeur d’Alene, ID 83814


or to such other address as either party may have furnished to the other in
writing in accordance herewith except the notice of change of address shall be
effective only upon receipt.

10.     Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and on behalf of the Company by the President,
the chairman of the Board or such other officer as may be specifically
designated by the Board. No waiver by either party there of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior to subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. This Agreement shall not supersede or in any way limit the rights,
duties or obligations the Executive may have under any other written agreement
with the Company. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Idaho.

11.     Severability. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Coeur
d’Alene, Idaho in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

13.     Section 409A Compliance. All payments pursuant to this Agreement shall
be subject to the provisions of this Section 13. This Agreement is intended to
be interpreted and operated to the fullest extent possible so that the payments
and benefits under this Agreement either shall be exempt from the requirements
of Section 409A or shall comply with the requirements of Section 409A; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest which may be imposed upon the Executive pursuant to
Section 409A. For purposes of this Agreement, the date on which a “separation
from service” pursuant to Section 409A (“Separation from Service”) occurs shall
be treated as the termination of employment date for purposes of determining the
timing of payments under this Agreement to the extent necessary to have such
payments and benefits under this Agreement be exempt from the requirements of
Section 409A or comply with the requirements of Section 409A. For purposes of
determining whether a Separation from Service has occurred for purposes of Code
Section 409A, a Separation from Service is deemed to include a reasonably
anticipated permanent reduction in the level of services performed by the
Executive to less than fifty percent (50%) of the average level of services
performed by the Executive during the immediately preceding 12-month period (or
period of service if less than 12 months).

6

--------------------------------------------------------------------------------

  (a)    Payments to Specified Employees. To the extent that any payment or
benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon a
Separation from Service, then, if on the date of the Executive’s Separation from
Service, the Executive is a Specified Employee, then to the extent required for
Executive not to incur additional taxes pursuant to Section 409A, no such 409A
Payment shall be made to the Executive sooner than the earlier of (i) six (6)
months after the Executive’s Separation from Service; or (ii) the date of
Executive’s death. Should this Section 13 otherwise result in the delay of
in-kind benefits, any such benefit shall be made available to the Executive by
the Company during such delay period at Executive’s expense. Should this Section
13 result in payments or benefits to Executive at a later time than otherwise
would have been made under this Agreement, on the first day any such payments or
benefits may be made without incurring additional tax pursuant to Section 409A
(the “409A Payment Date”), the Company shall make such payments and provide such
benefits as provided for in this Agreement, provided that any amounts that would
have been payable earlier but for the application of this Section 13, as well as
reimbursement of the amount Executive paid for benefits pursuant to the
preceding sentence, shall be paid in lump-sum on the 409A Payment Date along
with accrued interest at the PrimeRrate quoted by JP Morgan Chase on the date
that payments or benefits, as applicable, to Executive should have been made
under this Agreement. For purposes of this Section 13, the term “Specified
Employee” shall have the meaning set forth in Section 409A.


  (b)    Reimbursements. For purposes of complying with Section 409A and without
extending the payment timing otherwise provided in this Agreement, taxable
reimbursements under this Agreement, subject to the following sentence and to
the extent required to comply with Code Section 409A, will be made no later than
the end of the calendar year following the calendar year in which the expense
was incurred. To the extent required to comply with Code Section 409A, any
taxable reimbursements and any in-kind benefits under this Agreement will be
subject to the following: (a) payment of such reimbursements or in-kind benefits
during one calendar year will not affect the amount of such reimbursement or
in-kind benefits provided during any other calendar year (other than for medical
reimbursement arrangements as excepted under Treasury Regulations
§1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a limit on
the amount of expenses that may be reimbursed under such arrangement over some
or all of the period the arrangement remains in effect); (b) such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another form of compensation to the Executive; and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten years plus the lifetime of the Executive. Any
taxable reimbursements or in-kind benefits shall be treated as not subject to
Section 409A to the maximum extent provided by Section 409A.


7

--------------------------------------------------------------------------------

  (d)    No Acceleration; Separate Payments. No 409A Payment payable under this
Agreement shall be subject to acceleration or to any change in the specified
time or method of payment, except as otherwise provided under this Agreement and
consistent with Section 409A. If under this Agreement, a 409A Payment is to be
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.


  (e)    Cooperation. If the Company or Executive determines that any provision
of this Agreement is or might be inconsistent with the requirements of Section
409A, the parties shall attempt in good faith to agree on such amendments to
this Agreement as may be necessary or appropriate to avoid subjecting Executive
to the imposition of any additional tax under Section 409A without changing the
basic economic terms of this Agreement. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from Executive or any other
individual to the Company. This Section 13 is not intended to impose any
restrictions on payments or benefits to Executive other than those otherwise set
forth in this Agreement or required for Executive not to incur additional tax
under Section 409A and shall be interpreted and operated accordingly. The
Company to the extent reasonably requested by Executive shall modify this
Agreement to effectuate the intention set forth in the preceding sentence.


[Signature page to follow]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this amended and restated
Agreement as of the day and year first-above written.

THE COMPANY COEUR D’ ALENE MINES CORPORATION

  /s/ Dennis E. Wheeler Dennis E. Wheeler Chairman, President & CEO

THE EXECUTIVE /s/ Mitchell J. Krebs Mitchell J. Krebs Senior Vice President,
Chief Financial Officer & Treasurer